
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mrs. Lowey submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Celiac Awareness Month, and for other purposes.
	
	
		Whereas celiac disease, or gluten intolerance, is a
			 genetic autoimmune disease that affects 1 of every 133 people in the United
			 States;
		Whereas research indicates that there are approximately 3
			 million people with celiac disease in the United States, yet only approximately
			 120,000 of those have been diagnosed;
		Whereas approximately 1 in 22 first-degree relatives of
			 people diagnosed with celiac disease will also be diagnosed with celiac
			 disease;
		Whereas the average time frame for diagnosing celiac
			 disease in the United States is 11 years from the original onset of
			 symptoms;
		Whereas celiac disease affects equal percentages of men
			 and women;
		Whereas celiac disease may have severe and varied
			 detrimental effects on the body, and the health care costs associated with
			 celiac disease are unknown;
		Whereas people with celiac disease tend to have other
			 autoimmune diseases as well;
		Whereas it is estimated at approximately 10 percent of
			 individuals with Type I Diabetes and an estimated 16 percent of individuals
			 with Down Syndrome have celiac disease;
		Whereas the only known treatment for celiac disease is
			 strict adherence to a gluten-free diet;
		Whereas it is particularly important for students with
			 celiac disease to have access to their medically prescribed diet while at
			 school and in school-based activities;
		Whereas the NIH Consensus Development Conference on Celiac
			 Disease held in June 2004 found that consultation with a skilled dietitian and
			 identification and treatment of nutritional deficiencies were key elements in
			 the management of celiac disease;
		Whereas the consensus panel on celiac disease recommended
			 the standardization of serologic tests and pathologic criteria for the
			 diagnosis of celiac disease, the adoption of a standard definition of a
			 gluten-free diet based on objective evidence such as that being developed by
			 the American Dietetic Association, and the development of an adequate testing
			 procedure to determine the amount of gluten in foods and of a definition of
			 standards for gluten-free foods in the United States to lay the foundation for
			 rational food labeling;
		Whereas increased recognition and awareness of celiac
			 disease will have a significant positive impact on the quality of life of
			 people with celiac disease; and
		Whereas numerous organizations recognize May as National
			 Celiac Awareness Month: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of National Celiac Awareness Month;
			(2)should work with
			 health care providers and celiac disease advocacy and education organizations
			 to encourage screening and early detection of celiac disease; and
			(3)should increase
			 Federal funding for celiac disease research.
			
